DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/09/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Templeton on 8/27/2022.

The application has been amended as follows: 
1. (Currently Amended) A self-propelled agricultural sprayer, comprising: 
a chassis having wheels for moving the self-propelled agricultural sprayer; 
at least one storage container supported by the chassis, the at least one storage container storing a volume of a product for delivery to an agricultural field; 
a sprayer boom supported by the chassis and defining spray sections for delivering the product to the agricultural field; and 
a deflectable touchdown wheel system connected to the boom and including: 
a wheel support movably mounted to a first spray section of the spray sections; 
a wheel supported for rotation in the wheel support and configured to contact a ground surface during touchdown events of the sprayer boom; and 
a deflection arrangement defining a pivot axis about which the wheel rotates, the pivot axis positioned vertically below the first spray section of the spray sections, with the deflection arrangement comprising:
a pivot block, a pivot pin, and a biasing system, wherein the biasing system includes a pair of springs on opposite sides of the wheel support for restoring the wheel from a deflected position to a neutral position, each spring configured to compress during the touchdown events, absorb energy of the touchdown events, and extend after the touchdown events, restoring the wheel to the neutral position.
3. (Currently Amended) The self-propelled agricultural sprayer of claim 1, wherein the wheel support comprises a wheel support yoke including a lower yoke body segment with a pair of legs extending on the opposite sides of the wheel and an upper yoke body segment extending from the lower yoke body segment toward the deflection arrangement.
5. (Currently Amended) The self-propelled agricultural sprayer of claim 4, wherein the boom mounting bracket is coupled with the pivot block of the deflection arrangement and wherein the pivot pin extends through the pivot block to define the pivot axis and for movably mounting the wheel support to the boom mounting bracket.
6. (Currently Amended) The self-propelled agricultural sprayer of claim 1, wherein the deflection arrangement comprises the biasing system arranged to restore the wheel from the deflected position to the neutral position.
7. (Currently Amended) The self-propelled agricultural sprayer of claim 6, wherein the biasing system comprises at least one of the springs to restore the wheel from the deflected position to the neutral position.
8. (Currently Amended) The self-propelled agricultural sprayer of claim 7, wherein the at least one spring includes the pair of springs on the opposite sides of the wheel support for restoring the wheel from the deflected position to the neutral position.
9. (Currently Amended) A self-propelled agricultural sprayer, comprising: 
a chassis having wheels for moving the self-propelled agricultural sprayer; 
at least one storage container supported by the chassis, the at least one storage container storing a volume of a product for delivery to an agricultural field; 
a sprayer boom supported by the chassis and defining spray sections for delivering the product to the agricultural field; and 
a deflectable touchdown wheel system connected to the boom and including: 
a wheel support including a wheel support yoke;
a boom mounting bracket coupled with the sprayer boom and the wheel support yoke, wherein the wheel support yoke is movably mounted relative to the boom mounting bracket; 
a wheel supported for rotation with the wheel support yoke relative to the boom mounting bracket, the wheel configured to contact a ground surface during a touchdown event of the sprayer boom; and 
a deflection arrangement between the boom mounting bracket and the wheel support yoke, with the deflection arrangement comprising: 
a pivot system defining a pivot axis defined by a pivot pin that is arranged parallel to a travel direction of the self-propelled agricultural sprayer and below the sprayer boom, wherein the pivot pin supports the wheel support to pivot about the pivot axis to accommodate transverse movement of the wheel support relative to the travel direction of the self-propelled agricultural sprayer during the touchdown event; and 
a spring arrangement configured to bias the wheel support from a deflected position during the touchdown event to a neutral position after the touchdown event,
the spring arrangement including a pair of springs on opposite sides of the wheel support, each spring configured to compress during the touchdown event, absorb energy of the touchdown event, and extend after the touchdown event, restoring the wheel support to the neutral position.
10. (Currently Amended) The self-propelled agricultural sprayer of claim 9, wherein the wheel support comprises a yoke with a lower yoke segment extending below the pivot pin and an upper yoke segment extending above the pivot pin, and wherein the spring arrangement includes the pair of springs configured to push the upper yoke segment in opposite directions to bias the wheel support from the deflected position during the touchdown event to the neutral position after the touchdown event.
11. (Currently Amended) A deflectable touchdown wheel system connected to a sprayer boom of a self-propelled agricultural sprayer, the deflectable touchdown wheel system comprising: 
a boom mounting bracket connected to a section of the boom; 
a wheel support movably mounted to the boom mounting bracket; 
a wheel supported for rotation in the wheel support and configured to contact a ground surface during touchdown events of the sprayer boom; and 
a deflection arrangement positioned between the boom mounting bracket and the wheel support and configured to accommodate transverse movement of the wheel support relative to the section of the boom during the touchdown events, the deflection arrangement defining a pivot axis positioned below the section of the boom, the deflection arrangement comprising:
a pivot block, a pivot pin, and a biasing system, wherein the biasing system includes a pair of springs on opposite sides of the wheel support for restoring the wheel from a deflected position to a neutral position, each spring configured to compress during the touchdown events, absorb energy of the touchdown events, and extend after the touchdown events, restoring the wheel to the neutral position.
14. (Currently Amended) The self-propelled agricultural sprayer of claim 12, wherein the boom mounting bracket is operably coupled with the pivot block of the deflection arrangement and wherein the pivot pin extends through the pivot block to define a pivot axis and for movably mounting the wheel support to the boom mounting bracket
15. (Currently Amended) The self-propelled agricultural sprayer of claim 11, wherein the deflection arrangement comprises the biasing system arranged to restore the wheel from the deflected position to the neutral position.

16. (Currently Amended) The self-propelled agricultural sprayer of claim 15, wherein the biasing system comprises at least one of the springs to restore the wheel from the deflected position to the neutral position.

17. (Currently Amended) The self-propelled agricultural sprayer of claim 16, wherein the at least one of the springs includes the pair of springs on the opposite sides of the wheel support for restoring the wheel from the deflected position to the neutral position.
Allowable Subject Matter
Claims 1-12 and 14-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitation “a deflection arrangement defining a pivot axis about which the wheel rotates, the pivot axis positioned vertically below the first spray section of the spray sections, with the deflection arrangement comprising a pivot block, a pivot pin, and a biasing system, wherein the biasing system includes a pair of springs on opposite sides of the wheel support for restoring the wheel from a deflected position to a neutral position, each spring configured to compress during the touchdown events, absorb energy of the touchdown events, and extend after the touchdown events, restoring the wheel to the neutral position” is not anticipated or made obvious by the prior art. ‘483 puts forth a device that includes a spring arrangement, but the spring arrangement is mounted above the boom sections and is used to pull the boom sections into alignment. The device does not include the wheel support cooperating with springs or the spring compressing to provide deflection, as claimed. ‘240 puts forth a structure that is similar to ‘483, that includes springs arranged on opposite sides of a boom section to pull the sections of a boom into alignment. The device does not include the wheel support cooperating with the springs or the springs compressing to provide deflection, as claimed. ‘093 puts forth a device with a cylinder cooperating with a wheel support that is configured to compress, and the wheel pivots below a section of a sprayer boom. The structure is pneumatically operated, and does not include springs arranged as claimed. The structure lacks the deflection structure of the current device, as the cylinder is not configured to absorb energy, and the device lacks the springs positioned below the sprayer boom in a manner that would provide deflection. ‘096 puts forth a device that includes rebounding springs. However, the springs are not configured to cooperate with a wheel support, the springs are not located below the boom sprayer section, and the springs do not compress during a touchdown event, as claimed. Examiner finds no teaching, suggestion or motivation to combine the known prior art to arrive at the current device. The claims define over known prior art, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752